FILED
                            NOT FOR PUBLICATION                             OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LUCAS NOEL DEFRANTZE,                            No. 09-15407

               Petitioner - Appellant,           D.C. No. 2:08-cv-01984-JAM

  v.
                                                 MEMORANDUM *
JOHN MCGINNESS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Lucas Noel DeFrantze appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition for

failure to state a cognizable federal claim. We have jurisdiction under 28 U.S.C.

§ 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his habeas petition, DeFrantze alleges that the state court’s dismissal of

his appeal challenging a civil preliminary injunction based on his failure to comply

with a state court procedural rule violated his due process rights. This claim is not

cognizable on federal habeas review because DeFrantze is not challenging his

conviction or sentence and he relies on a purported error of state law. See 28

U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Therefore, the

district court properly dismissed DeFrantze’s habeas petition for failure to state a

federally cognizable claim.

      We deny DeFrantze’s requests for leave to enlarge the court record and for

appointment of counsel.

      AFFIRMED.




                                           2                                     09-15407